DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name “C311”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 
Claim 1 recites: “…wherein the modified carbon material is used as a heat source of a carbon heated non-combustible cigarettes for reducing an ignition temperature of a carbonaceous material, for increasing a peak thermal power of the carbonaceous material and/or for reducing the peak thermal power of the carbonaceous material;”  This language does not further limit the composition and does not further limit the process by which said composition is made but rather appears to be an intended use which offers no structural or procedural limitations.  This language renders the claim indefinite.
Claim 1 recites “A modified carbon material” …”wherein the modified carbon material comprises the carbonaceous material”.  Carbonaceous material while recited in the preamble intended use is not previously recited as a component of the modified carbon material.  As such “the” carbonaceous material lacks antecedent basis (i.e. wherein the modified carbon material comprises a carbonaceous material)
Claim 1 recites “A modified carbon material” …”wherein the modified carbon material comprises the carbonaceous material and a water insoluble modifier combined with the carbonaceous material”  It is unclear whether applicant is claiming a composition requiring two separate components of the carbonaceous material and a water insoluble modifier or a product the modifier carbonaceous material (i.e. is this a composition of CuO and carbonaceous material or some sort of cuprous oxide adhered to carbon, etc.)  It is unclear how the carbon is “modified” for example, whether the carbon it coated, impregnated, or otherwise functionalized.  It appears the carbon is somehow combined with the CuO into one compound or whether the claims are to a composition.  Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation and/or Introduction
The following claim interpretation and introduction is expressly incorporated into each and every rejection below as though fully set forth therein.
Claim 1 is a product by process claim as such it is the product which determines patentability.   As above set forth the claims are rejected as indefinite.  For purposes of examination the claim is interpreted to include a carbon cuprous oxide compound/complex including but not limited to coated or other variations of carbon black and copper oxide.  The process by which the product is made does not appear to further limit the product itself absent evidence of same.  The below cited prior art 
 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (emphasis added by examiner) Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). (emphasis added by examiner)  
The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).(emphasis added by examiner) Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) ).(emphasis added by examiner)  
The intended use recited in the claims does not further limit the claimed product or process as it does not defer any structural or procedural limitations.  f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 
Claims 2-5 are directed to a process. 
Claim Rejections
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
  CN104497679B 
Regarding Claim 1:
CN104497679B discloses carbonized carbon (i.e. carbon black – See also p 2 translation last 10 lines for black solids) coated with cuprous oxide (Abstract) Said  
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102580525A
Regarding Claim 1:
CN 102580525A discloses a copper oxide carbon black (Abstract)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action.  Prior art cited on the IDS will not be duplicated thereon.  For example:
Zhang-Beglinger et al (US 2013/0228465) discloses carbon black and metal ions mixed and used in electroplating (Abstract)  carbo black is added to a solution of metal salts [0020] which may be co deposited with the carbon black [0021]  The metal ion sources include copper salts of copper sulfates the copper sulfates in amounts of 10g/L to 180g/L of the plating composition  [0027] the pH of the bath composition is from 1-14  the pH depends on the particulate metal to be co deposited as well as the bath components conventional organic acids and bases may be used to modify the pH [0030] and bases may be used to modify the pH such as potassium hydroxide (Table 1, 2, 3 - .e. alkali solution)  The times vary depending on the metal to be co deposited with the carbo black particles [0035] 
Adsorption of Copper from Copper Sulphate solution on carbon Black Spheron 9 Jour Chem Cos of Pak Vol 12 No 3 P213-215 (1990) discloses adsorption copper from copper sulfate on carbon black (p1 C2) by adding carbon black and copper sulfate solution (0.2 g carbon and 50 ml )copper sulphate for different lengths of time.   The pH is measure before and after adsorption and filtering and titrated (P1 C2) the adsorption of copper varies based on time such as 10 hours (P2 C2 Fig 1 and 2) The pH is 4.1  The reference does not expressly teach the instantly claimed pH or addition of an alkali solution for pH over the claimed time range.  The reference does not expressly teach the carbon black functionalized or otherwise modified to comprise CuO and since the process differs from that of the instant claims it cannot be said that such functionality will necessarily occur.   "To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) (citations omitted)
The effect of NOx and CO on the rate of transition metal oxide catalyzed carbon black oxidation An exploratory study Guido Mul, Weidong Zhu Freek Kaptejn Jacob A Moulijn  Applied Catalysts B: Environmental 17 (1998) 205-220 discloses CuO  carbon black oxidation (P205) discusses the oxidation rate of Cu-impregnated carbon black (P208) 
Activated carbon supported CuO nanoparticles: a hybrid material for carbon dioxide adsorption by Cansu Boruban and Emren Nalbant Esenturk  J Nanoprt Res (2018) 20:59 published online 2/28/2018  discloses carbon supported copper (II) oxide on activated carbon 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PAMELA H WEISS/Primary Examiner, Art Unit 1796